


Exhibit 10.1
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of May 8, 2014,
by and among NeoStem, Inc., a Delaware corporation (“Parent”), California Stem
Cell, Inc., a Delaware corporation (“CSC”), Fortis Advisors LLC, solely in its
capacity as the stockholders representative (the “CSC Representative”), and
Continental Stock Transfer & Trust Company, a New York corporation (the “Escrow
Agent”).


RECITALS


WHEREAS, Parent, NBS Acquistion Sub I, Inc., a Delaware corporation and a wholly
owned subsidiary of Parent (“Subco”), NBS Acquisition Sub II, LLC, a Delaware
limited liability company and a wholly owned subsidiary of Parent (“Subco II”),
CSC and the CSC Representative have entered into an Agreement and Plan of Merger
dated as of April 11, 2014 (the “Merger Agreement”), pursuant to which, among
other things, (a) Subco will merge with and into the CSC (the “First Merger”),
with CSC surviving the First Merger, and (b) as soon as practicable thereafter,
CSC, as the surviving company of the First Merger, will merge with and into
Subco II (the “Second Merger” and together with the First Merger, the
“Mergers”), with Subco II surviving the Second Merger as the Surviving Company;


WHEREAS, the Merger Agreement contemplates the establishment of an Escrow
Account for the deposit by Parent of a portion of the Merger Consideration to be
held in escrow until the Termination Date, and to be subsequently released and
distributed to the CSC Representative for distribution to the CSC
Securityholders;


WHEREAS, the Merger Agreement contemplates the establishment of a CSC Expenses
Escrow Account for the deposit by Parent of a portion of the Merger
Consideration to be held in escrow until the first anniversary of the Closing
Date (as defined in Merger Agreement), and to be subsequently released and
distributed to the CSC Representative for distribution to the CSC
Securityholders subject to the terms and conditions of the Merger Agreement; and


WHEREAS, Jason Livingston has resigned in his capacity as the initial CSC
Representative and pursuant to Section 8.07(c) of the Merger Agreement, the
holders of the majority in interest of the Escrow Amount have appointed Fortis
Advisors LLC to fill such vacancy and serve as the CSC Representative in
connection with all matters under this Agreement and the Merger Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


Section 1. Defined Terms.


1.1 Capitalized terms used herein but not otherwise defined in this Agreement
shall have the meanings ascribed to such terms in the Merger Agreement.


1.2 As used in this Agreement, “Escrowed Shares” refers to the 1,332,399 shares
of Parent Common Stock being issued and deposited into the Escrow Account
pursuant to Sections 3.04(b)(v) and (vii) of the Merger Agreement.


1.3 As used in this Agreement, “CSC Expenses Escrowed Shares” refers to the
252,454 shares of Parent Common Stock being issued and deposited into the CSC
Expenses Escrow Account pursuant to Section 3.04(b)(iii) of the Merger
Agreement.


Section 2. Escrow and Indemnification.


2.1 Appointment of Escrow Agent; Shares and Stock Powers Placed in Escrow.
Continental Stock Transfer & Trust Company is hereby appointed to serve as
Escrow Agent hereunder, and Continental Stock Transfer & Trust Company hereby
agrees to serve as Escrow Agent hereunder. In accordance with the terms,
conditions and procedures of Sections 3.04, 3.05 and 8.05 of the Merger
Agreement, promptly at or immediately following the First Effective Time, (a)
Parent shall issue certificates for (i) the Escrowed Shares registered in the
name of the Escrow Agent evidencing 1,332,399 shares of Parent Common Stock to
be held in escrow under this Agreement, and shall deliver or cause such
certificates to be delivered to the Escrow Agent, and (ii) the CSC Expenses
Escrowed Shares registered in the name of the Escrow Agent evidencing 252,454
shares of Parent




--------------------------------------------------------------------------------




Common Stock to be held in escrow under this Agreement, and shall deliver or
cause such certificates to be delivered to the Escrow Agent, and (b) the CSC
Representative shall deliver to the Escrow Agent an “assignment separate from
certificate” (“Stock Power”) endorsed by it in blank.


2.2 Escrow Account. The Escrow Agent agrees to accept delivery of (i) the
Escrowed Shares and to hold the Escrowed Shares in a separate escrow account
(such account, the “Escrow Account”), subject to the terms and conditions of
this Agreement and the Merger Agreement, and (ii) the CSC Expenses Escrowed
Shares and to hold the CSC Expenses Escrowed Shares in a separate account (such
account, the “CSC Expenses Escrow Account”), subject to the terms and conditions
of this Agreement and the Merger Agreement.


2.3 Voting of Escrow Shares. The Escrow Agent, as record owner of the Escrowed
Shares and the CSC Expenses Escrowed Shares, shall exercise all voting rights
with respect to such Escrowed Shares and CSC Expenses Escrowed Shares in
accordance with Section 3.05 of the Merger Agreement, upon receipt of written
instructions from the CSC Representative on behalf of the CSC Securityholders.
In the absence of such instructions, the Escrow Agent shall vote the Escrowed
Shares and the CSC Expenses Escrowed Shares as directed by Parent. The Escrow
Agent shall deliver to the CSC Representative any proxy materials or other
documents relating to the Escrowed Shares or the CSC Expenses Escrowed Shares
received from time to time by the Escrow Agent from Parent but shall not be
obligated to distribute such documents to the CSC Securityholders.


2.4 Reports. Upon the request of either Parent or the CSC Representative, the
Escrow Agent shall provide a statement to the requesting party that describes
any deposit, distribution or investment activity or deductions with respect to
shares of Parent Common Stock held in the Escrow Account or the CSC Expenses
Escrow Account, as applicable, in addition to quarterly account statements from
the Escrow Agent.


2.5 Dividends, Etc. Parent and the CSC Representative, on behalf of each of the
CSC Securityholders, agree that any shares of Parent Common Stock or other
property (including ordinary cash dividends) distributable or issuable (whether
by way of dividend, stock split or otherwise) in respect of or in exchange for
any Escrowed Shares or CSC Expenses Escrowed Shares (including pursuant to or as
a part of a merger, consolidation, acquisition of property or stock,
reorganization or liquidation involving Parent) shall not be distributed or
issued to the beneficial owners of such Escrowed Shares or CSC Expenses Escrowed
Shares, as applicable, but rather shall be distributed or issued to and held by
the Escrow Agent in the Escrow Account or the CSC Expenses Escrow Account, as
applicable. Any securities or other property received by the Escrow Agent in
respect of any Escrowed Shares or CSC Expenses Escrowed Shares held in escrow as
a result of any stock split or combination of shares of Parent Common Stock,
payment of a stock dividend or other stock distribution in or on shares of
Parent Common Stock, or change of Parent Common Stock into any other securities
pursuant to or as a part of a merger, consolidation, acquisition of property or
stock, reorganization or liquidation involving Parent, or otherwise, shall be
held by the Escrow Agent as part of the Escrow Account or the CSC Expenses
Escrow Account, as applicable.


2.6 Transferability. Except as expressly provided for herein or by operation of
law, the interests of the CSC Securityholders in the Escrow Account or the CSC
Expenses Escrow Account shall not, in either case, be assignable or
transferable.


2.7 Trust Fund. The Escrow Account shall be held as trust funds and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of Escrow Agent, any CSC Securityholder or Parent, respectively,
or of any party hereto. The Escrow Agent shall hold and safeguard (i) the Escrow
Account until the Termination Date (as defined in Section 3.3 of this
Agreement), and (ii) the CSC Expenses Escrow Account until the first anniversary
of the Closing Date.


Section 3. Release of Escrow Shares.


3.1 General. (a) Within ten (10) calendar days after (i) thirty (30) calendar
days from the date that the Escrow Agent receives written instructions from the
Parent (a “Parent Notice”) that have been concurrently delivered by Parent to
the CSC Representative and have not been objected to by the CSC Representative
within such thirty (30) calendar day period, (ii) joint written instructions
from Parent and the CSC Representative (“Joint Instructions”) or (iii) a final
and non-appealable order issued by a court of competent jurisdiction (a “Court
Order”) relating to the release of (x) any Escrowed Shares from the Escrow
Account or (y) any CSC Expenses Escrowed Shares from the CSC Expenses Escrow
Account, or (b) in accordance with Section 3.3 hereof with respect to the
Escrowed Shares only, the Escrow Agent shall release or cause to be released any
such Escrowed Shares or CSC Expenses Escrowed Amounts, as applicable, and any
other amounts from the Escrow Account or CSC Expenses Escrowed Account, as
applicable, in the amounts, to the Persons and in the manner set forth in such
Parent Notice, Joint Instructions, Court Order or, with respect to the Escrowed
Shares only, as provided in Section 3.3 of this Agreement, as applicable. If a
Notice of Claim is sent under Section 8.05 of the Merger Agreement and the CSC
Representative does not provide a Notice of Objection as provided in Section
8.05 within thirty (30) calendar days, the Escrow Agent shall make the
distribution requested by the Notice of Claim without action by the CSC
Representative.




--------------------------------------------------------------------------------






3.2 Distributions. For purposes of this Agreement, all distributions to the CSC
Securityholders shall be made based on the Consideration Spreadsheet, which is
attached hereto as Schedule 1, except that no fractional shares shall be issued,
and all amounts released from the Escrow Account or the CSC Expenses Escrow
Account and distributed by the Escrow Agent to the CSC Securityholders shall be
rounded up or down pursuant to Section 3.04(i) of the Merger Agreement. The
parties to this Agreement hereby acknowledge that notwithstanding Section
8.05(b)(ii) of the Merger Agreement, the CSC Representative shall have no
obligation to distribute amounts released from the Escrow Account to the CSC
Securityholders, provided that this shall not limit the CSC Representative’s
right to reimbursement from the Escrow Account pursuant to Section 8.07(d) of
the Merger Agreement.


3.3 Release of the Escrowed Shares. Promptly following the Termination Date, the
Escrow Agent shall release and distribute to the CSC Securityholders (in
accordance with the Consideration Spreadsheet) all shares of Parent Common Stock
in the Escrow Account that are not subject to an unresolved Notice of Claim. The
parties to this Agreement hereby acknowledge that notwithstanding Section
8.05(b)(ii) of the Merger Agreement, the CSC Representative shall have no
obligation to distribute amounts released from the Escrow Account to the CSC
Securityholders, provided that this shall not limit the CSC Representative’s
right to reimbursement from the Escrow Account pursuant to Section 8.07(d) of
the Merger Agreement.


3.4 Distributions. Whenever a distribution of a number of shares of Parent
Common Stock is to be made pursuant to the terms of this Agreement, the Escrow
Agent shall requisition the appropriate number of shares from Parent’s stock
transfer agent, delivering to the transfer agent the appropriate stock
certificates accompanied by the respective Stock Powers, together with the
specific instructions, as appropriate. Within five (5) Business Days prior to
the date the Escrow Agent is required to make a distribution of shares of Parent
Common Stock or other property (including ordinary cash dividends) to the CSC
Securityholders pursuant to the terms of this Agreement, the Escrow Agent shall
provide the CSC Representative and the Parent with a notice specifying that a
distribution will be made. The Escrow Agent shall make the appropriate
distributions to the Persons listed on Schedule 1 in accordance with the terms
hereof. Any distributions to Parent pursuant to the terms of this Agreement
shall be made to the address set forth in Schedule 2 hereto.


3.5 Disputes. All disputes, claims, or controversies arising out of or relating
to Section 3 of this Agreement that are not resolved by mutual agreement between
Parent and the CSC Representative shall be resolved solely and exclusively as
set forth in Section 8.05 of the Merger Agreement by the CSC Representative and
the Parent.


Section 4. Fees and Expenses.


The Escrow Agent shall be entitled to receive, from time to time, fees in
accordance with Schedule 3. In accordance with Schedule 3, the Escrow Agent will
also be entitled to reimbursement for reasonable and documented out-of-pocket
expenses incurred by the Escrow Agent in the performance of its duties hereunder
and the execution and delivery of this Agreement. All such fees and expenses
shall be paid by Parent.


Section 5. Limitation of Escrow Agent’s Liability.


5.1 The Escrow Agent undertakes to perform such duties as are specifically set
forth in this Agreement only and shall have no duty under any other agreement or
document, and no implied covenants or obligations shall be read into this
Agreement against the Escrow Agent. The Escrow Agent shall incur no liability
with respect to any action taken by it or for any inaction on its part in
reliance upon any notice, direction, instruction, consent, statement or other
document reasonably believed by it, and in all instances in good faith, to be
genuine and duly authorized, nor for any other action or inaction except for its
own gross negligence, bad faith or willful misconduct. In all questions arising
under this Agreement, the Escrow Agent may rely on the advice of counsel, and
for anything done, omitted or suffered in good faith by the Escrow Agent based
upon such advice, the Escrow Agent shall not be liable to anyone. In no event
shall the Escrow Agent be liable for incidental, punitive or consequential
damages.


5.2 Parent and the CSC Representative, acting on behalf of the CSC
Securityholders hereby agree to indemnify the Escrow Agent and its officers,
directors, employees and agents for, and hold it and them harmless against, any
loss, liability or expense incurred without gross negligence, bad faith or
willful misconduct on the part of the Escrow Agent, arising out of or in
connection with the Escrow Agent’s carrying out its duties hereunder. This right
of indemnification shall survive the termination of this Agreement and the
resignation of the Escrow Agent.


Section 6. Termination.






--------------------------------------------------------------------------------




This Agreement shall terminate upon the release by the Escrow Agent of the final
amounts held in the Escrow Account and the CSC Expenses Account in accordance
with Section 3 of this Agreement.


Section 7. Successor Escrow Agent.


7.1 In the event the Escrow Agent becomes unavailable or unwilling to continue
as escrow agent under this Agreement, the Escrow Agent may resign and be
discharged from its duties and obligations hereunder by giving its written
resignation to the parties to this Agreement. Such resignation shall take effect
not less than sixty (60) calendar days after it is given to all the other
parties hereto. In such event, Parent may appoint a successor Escrow Agent
(acceptable to the CSC Representative, acting reasonably). If Parent fails to
appoint a successor Escrow Agent within fifteen (15) calendar days after
receiving the Escrow Agent’s written resignation, the Escrow Agent shall have
the right to apply to a court of competent jurisdiction for the appointment of a
successor Escrow Agent. The successor Escrow Agent shall execute and deliver to
the Escrow Agent an instrument accepting such appointment, and the successor
Escrow Agent shall, without further acts, be vested with all the estates,
property rights, powers and duties of the predecessor Escrow Agent as if
originally named as Escrow Agent herein. The Escrow Agent shall act in
accordance with written instructions from Parent and the CSC Representative as
to the transfer of the Escrow Account and the CSC Expenses Escrow Account to a
successor Escrow Agent.


7.2 The Escrow Agent may be removed (with or without cause) at any time upon
mutual agreement by Parent and the CSC Representative, provided that the Escrow
Agent receives no less than thirty (30) calendar days prior written notice of
such removal. Upon the effectiveness of such removal, the Escrow Agent shall
have no further obligation hereunder except to hold the Escrow Account and the
CSC Expenses Escrow Account as depositary. The Escrow Agent shall refrain from
taking any action until it receives joint written instructions from Parent and
the CSC Representative designating a successor escrow agent. The Escrow Agent
shall deliver the Escrow Account and the CSC Expenses Escrow Account to such
successor escrow agent in accordance with such instructions.


Section 8. CSC Representative.


Unless and until Parent and the Escrow Agent shall have received written notice
of the appointment of a successor CSC Representative, Parent and the Escrow
Agent shall be entitled to rely on, and shall be fully protected in relying on,
the power and authority of the CSC Representative to act on behalf of the CSC
Securityholders.


Section 9. Miscellaneous.


9.1 Attorneys’ Fees. In any action at law or suit in equity to enforce or
interpret this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.


9.2 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):




if to Parent:


NeoStem, Inc.
420 Lexington Avenue, Suite 350
New York, NY 10170
Facsimile: (646) 514-7787
Attention: Catherine M. Vaczy, General Counsel


with a copy, which shall not constitute notice, to:


Lowenstein Sandler LLP
65 Livingston Avenue
Roseland, NJ 07068
Facsimile: (973) 597-2565




--------------------------------------------------------------------------------




Attention: Alan Wovsaniker and Ethan Skerry


if to the CSC Representative:


Fortis Advisors LLC
Attention: Notice Department
Facsimile: (858) 408-1843
Email: notices@fortisrep.com


if to the Escrow Agent:


Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, NY 10004
Attention: John W. Comer, Jr.
Facsimile: (212) 616-7615


Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt, which shall be promptly confirmed by Escrow Agent.
If any notice or other document is required to be delivered to the Escrow Agent
and any other Person, the Escrow Agent may assume without inquiry that notice or
other document was received by such other Person on the date on which it was
received by the Escrow Agent.


9.3 Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.


9.4 Counterparts and Exchanges by Facsimile or Other Electronic Transmission.
This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile or other means of electronic transmission shall be
sufficient to bind the parties to the terms and conditions of this Agreement.


9.5 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.


(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. Subject to
Section 3.5 of this Agreement, in any action between the parties arising out of
or relating to this Agreement or any of the transactions contemplated by this
Agreement: (a) each of the parties irrevocably and unconditionally consents and
submits to the non-exclusive jurisdiction and venue of the state and federal
courts located in the State of New York; (b) if any such action is commenced in
a state court, then, subject to applicable law, no party shall object to the
removal of such action to any federal court located in the State of New York;
and (c) each of the parties irrevocably waives the right to trial by jury.
(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT,
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.


9.6 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of each of the parties hereto and each of their respective
permitted successors and assigns, if any. No direct or indirect interest in the
Escrow Account or the CSC Expenses Escrow Account or the shares of Parent Common
Stock held in the Escrow Account or the CSC Expenses Escrow Account may be sold,
assigned, transferred or pledged except by operation of law.


9.7 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and




--------------------------------------------------------------------------------




delivered on behalf of such Person; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.


9.8 Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent, the CSC Representative and the Escrow Agent;
provided, however, that any amendment executed and delivered by the CSC
Representative shall be deemed to have been approved by and duly executed and
delivered by all of the CSC Securityholders.


9.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.


9.10 Parties in Interest. Except as expressly provided herein, none of the
provisions of this Agreement, express or implied, is intended to provide any
rights or remedies to any Person other than the parties hereto and their
respective successors and assigns, if any.


9.11 Entire Agreement. This Agreement and the Merger Agreement set forth the
entire understanding of the parties hereto relating to the subject matter hereof
and supersede all prior agreements and understandings among or between any of
the parties relating to the subject matter hereof.


9.12 Cooperation. The CSC Representative on behalf of the CSC Securityholders
and Parent agree to cooperate fully with each other and the Escrow Agent and to
execute and deliver such further documents, certificates, agreements, stock
powers and other instruments and to take such other actions as may be reasonably
requested by Parent, the CSC Representative or the Escrow Agent to evidence or
reflect the transactions contemplated by this Agreement and to carry out the
intent and purposes of this Agreement.


9.13 Construction.


(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neutral genders; the feminine gender shall include the
masculine and neutral genders; and the neutral gender shall include masculine
and feminine genders.


(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.


(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”


(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement, Schedules to this Agreement and Exhibits to this Agreement.


[Remainder of page intentionally left blank][Escrow Agreement Signature Page]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly caused this Agreement to be executed
as of the day and year first above written.




IN WITNESS WHEREOF, the parties have duly caused this Agreement to be executed
as of the day and year first above written.




 
NEOSTEM, INC.
 /s/ Robin L. Smith
Name: Robin L. Smith, M.D., M.B.A.
Title: Chairman and Chief Executive Officer
 
CALIFORNIA STEM CELL, INC.


 /s/ Hans Keirstead
Name: Hans Keirstead
Title:
CSC REPRESENTATIVE


By: /s/ Ryan Simkin
Name: Fortis Advisors LLC
CONTINENTAL STOCK & TRANSFER COMPANY


Name: John W. Comer, Jr.
Title: Vice President













